Citation Nr: 9916112	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955 and periods of active duty for training in the 
Army National Guard from March 1973 to July 1993.  By rating 
decision in December 1955, the Columbia, South Carolina 
Regional Office (RO) denied entitlement to service connection 
for bilateral hearing loss.  In December 1994, the veteran 
requested that his claim for service connection for bilateral 
hearing loss be reopened.  At that time, the veteran also 
submitted a claim for service connection for a low back 
disability.  He had previously filed a claim in 1981, but it 
does not appear that the back claim had ever been finally 
adjudicated by the RO.  

This appeal arises from a June 1995 rating decision of the 
RO, which denied service connection for a low back disability 
and determined that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for hearing loss.  In a June 1998 decision, the 
Board of Veterans' Appeals (Board) determined that the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for bilateral hearing loss.  
Also in June 1998, the Board remanded the case to the RO for 
due process development on the low back issue and for further 
evidentiary development on the hearing loss issue.

Finally, the Board notes that in a May 1999 statement the 
veteran's representative raised the issue of service 
connection for tinnitus.  However, as this issue has not been 
developed or certified on appeal, and as it is not 
inextricably intertwined with the issues currently on appeal, 
it is referred to the RO for further appropriate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).



FINDINGS OF FACT

1.  The veteran's claim that he currently has a low back 
disability which was incurred in service is not accompanied 
by any medical evidence to support that allegation.

2.  The claim for service connection for a low back 
disability is not plausible.  

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding 
bilateral hearing loss has been obtained by the RO.

4.  The medical evidence shows that the veteran's current 
bilateral hearing loss is due to noise trauma in service.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on a pre-induction physical 
examination in June 1953 the veteran's spine was clinically 
evaluated as normal and his hearing in both ears was 15/15 
for whispered voice.  In April 1955, the veteran complained 
of a 3 month history of ringing in both ears, which he 
described as sounding like a bee buzzing.  A record at this 
time notes that the veteran was constantly around loud noises 
as a gunman (Howitzer).  In May 1955, the veteran underwent 
audiograms and hearing tests.  In one study, the audiometer 
readings, in decibels (the numbers in parentheses are ASA 
units converted to ISO (ANSI)), at 250, 500, 1000, 2000, 
4000, 6000, and 8000 Hertz were as follows:  65(80), 60(75), 
90(100), 90(100), 90(95), 100(110), and 100(110) in the right 
ear, and 65(80), 50(65), 50(60), 75(85), 80(85), 85(95), and 
100(110) in the left ear.  In another study, the audiometer 
readings, in decibels (the numbers in parentheses are ASA 
units converted to ISO (ANSI)), at 250, 500, 1000, 2000, and 
4000 Hertz were as follows:  60(75), 60(75), 60(70), 60(70), 
and 60(65) in the right ear, and 50(65), 55(70), 50(60), 
55(65), and 60(65) in the left ear.  A notation indicates 
that these audiograms were "not worth anything" and that 
the veteran could hear spoken and whispered voices very well 
in both ears.  On a September 1955 separation physical 
examination, the veteran's spine was clinically evaluated as 
normal, and his hearing in both ears was 15/15 for spoken and 
whispered voices.

On VA examination in November 1955, the veteran's medical 
history indicates that he had defective hearing since May 
1954.  It was also noted that he had been assigned to 
artillery (five inch Howitzer pieces) in service.  The 
veteran complained that he had a buzz in each ear and that 
deafness was severe at times.  In one study, the audiometer 
readings, in decibels (the numbers in parentheses are ASA 
units converted to ISO (ANSI)), at 500, 1000, 2000, 4000, and 
8000 Hertz were as follows:  20(35), 20(30), 20(30), 55(60), 
and 50(60) in the right ear, and 20(35), 25(35), 25(35), 
60(65), and 60(70) in the left ear.  In a repeated study, the 
audiometer readings, in decibels (the numbers in parentheses 
are ASA units converted to ISO (ANSI)), at 500, 1000, 2000, 
4000, and 8000 Hertz were as follows:  15(30), 20(30), 
15(25), 55(60), and 45(55) in the right ear, and 15(30), 
20(30), 15(25), 55(60), and 60(70) in the left ear.  The 
diagnoses were tinnitus aurium from history and deafness not 
found. 

In a December 1955 rating decision, the RO denied service 
connection for defective hearing on the basis that the 
disability was not shown by the evidence of record.  

In April 1967, the VA received an application for outpatient 
treatment in which the veteran requested treatment for 
defective hearing.  The VA did not authorize treatment 
because the veteran was not service connected for hearing 
loss.  

Personnel records from the National Guard show that the 
veteran's primary and secondary specialties were motor 
transport operator and military policeman, respectively.  

Medical records from the National Guard show that the veteran 
underwent physical examinations in August 1972, July 1976, 
December 1980, April 1984, April 1988, and April 1992 and 
that he was seen for low back complaints on an outpatient 
basis.  On an August 1972 examination, the veteran's spine 
was clinically evaluated as normal.  The audiological 
readings, in decibels, at 500, 1000, 2000, and 4000 Hertz 
were as follows:  5, 5, 15, and 10 in the right ear, and 5, 
10, 20, and 10 in the left ear.  In May 1975, the veteran 
complained of low back pain without radiation to his legs 
after lifting a foot locker.  It was noted that he had been 
in a "wreck" earlier that summer.  The assessment was low 
back pain.  On a July 1976 examination, the veteran's spine 
was clinically evaluated as normal.  The audiological 
readings, in decibels, at 500, 1000, 2000, and 4000 Hertz 
were as follows:  0, 5, 5, and 10 in the right ear, and 0, 0, 
5, and 20 in the left ear.  In August 1976, the veteran 
complained of low back pain after falling.  The assessment 
was lumbosacral strain.  A sick slip shows that he was placed 
on light duty for lumbosacral strain.  A July 1978 record 
notes a complaint of back pain for two days.  In August 1979, 
it was noted that the veteran strained his low back area 
while exercising.  The record notes that he had a history of 
an auto accident in May 1979 with an injury to the low back 
muscles.  He complained of muscle discomfort in the entire 
left leg.  A medical statement from Leonard Lee, M.D., dated 
in July 1979 and attached to an August 1979 record, indicates 
that the veteran was in recovery from injuries received in an 
accident.  On a December 1980 examination, the veteran's 
spine was clinically evaluated as normal.  The audiological 
readings, in decibels, at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz were as follows:  10, 5, 45, 85, 80, and 90 in the 
right ear, and 15, 15, 50, 85, 95, and 95 in the left ear.  
In June 1981, there was a report of low back pain.  It was 
noted that the veteran had injured his back when he was 
struck by a barrel while on active duty in 1976.  Less than a 
week later, the veteran complained of low back pain.  The 
assessment was muscle strain.  On an April 1984 examination, 
the veteran's spine was clinically evaluated as normal.  The 
audiological readings, in decibels, at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz were as follows:  5, 0, 40, 85, 75, and 
90 in the right ear, and 5, 10, 60, 90, 90, and 85 in the 
left ear.  It was noted that the veteran needed to be fitted 
and reissued hearing protection.  On an April 1988 
examination, the veteran's spine was clinically evaluated as 
normal.  The audiological readings, in decibels, at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz were as follows:  5, 
10, 25, 75, 70, and 95 in the right ear, and 5, 10, 55, 60, 
70, and 95 in the left ear.  On an April 1992 examination, 
the veteran's spine was clinically evaluated as normal.  The 
audiological readings, in decibels, at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz were as follows:  5, 10, 30, 50, 60, and 
70 in the right ear, and 5, 10, 35, 40, 55, and 60 in the 
left ear.  It was noted that the veteran had decreased 
hearing.  

A January 1981 VA outpatient record indicates a complaint of 
lumbosacral pain for the past three to four days, radiating 
to the buttocks and thigh.  The diagnosis was lumbosacral 
strain.  The VA examiner indicated in a medical statement at 
that time that the veteran had low back pain from lumbosacral 
disc disease.  

On a VA form, received in February 1995, authorizing and 
consenting to the release of information to the VA, the 
veteran indicated that he fell and injured his back in the 
summer of 1976 during active duty at Ft. Stewart, Georgia.  
He stated that he had been having trouble with his back ever 
since then.  He also stated that his hearing loss occurred 
while he was on active duty.  

In his substantive appeal received in July 1995, the veteran 
indicated that he injured his low back while serving in the 
Reserves in the summer of 1976.  He denied involvement in an 
auto accident in the summer of 1975, maintaining instead that 
the auto accident occurred in May 1979.  He argued that his 
medical records from the Reserves show complaints of low back 
pain from August 1976 to June 1991.  He claimed that he was 
still suffering from lumbosacral muscle strain and that he 
had received treatment for his low back condition at the VA 
medical center ever since 1980.  He indicated that his 
Reserve unit wanted to bar him from reenlistment due to his 
hearing loss.  

At an April 1997 personal hearing at the RO before a hearing 
officer, the veteran testified that he initially injured his 
back while on active duty for training at Ft. Stewart, 
Georgia in August 1976--not 1975--when he fell from a barrel 
that he was standing upon; that he was placed on light duty 
for two weeks and had follow-up treatment at the VA and with 
his family doctor; that he has received back treatment from 
then until the present; that his bilateral hearing problem 
began in active service while he was assigned to a field 
artillery unit; that he had a hearing profile during active 
duty and active duty for training; that he was told that he 
needed to be fitted for hearing aids; and that his back and 
hearing conditions worsened everyday.  

In a July 1998 letter, the RO requested the veteran to 
furnish information concerning his treatment for hearing 
loss.  Pursuant to a June 1998 Board remand, the RO also 
advised the veteran of his right to complete his application 
for service connection for a low back disability by means of 
obtaining medical evidence or a statement from his doctor 
with respect to the etiology of any current low back 
disability.  Subsequently, the RO requested medical records 
from Beltone Hearing Aid Center in September 1998.  There has 
been no reply to the request.

On VA examination in December 1998, the veteran reported a 
history of noise exposure while serving in a field artillery 
unit using Howitzer guns from 1953 to 1955 and while in the 
National Guard.  His National Guard duty reportedly involved 
18-wheel trucks in a transportation company from 1972 to 1974 
and from 1985 to 1993.  He was a military policeman in the 
National Guard from 1974 through 1985, when he was exposed to 
the noise of a firing range.  The veteran denied noise 
exposure in other occupations or recreational activities.  
His jobs performed out of service consisted of food service, 
preparing meats as a butcher, loading cloth in a warehouse at 
a cotton mill, security for the department of corrections, 
and acting as deputy sheriff.  The veteran complained of an 
inability to understand television or conversation. 

The VA audiological readings, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz were as follows:  15, 20, 70, 95, 
and 85 for an average of 68 in the right ear, and 10, 20, 65, 
90, and 85 for an average of 65 in the left ear.  Speech 
recognition scores using the Maryland CNC Test were 64 
percent in the right ear and 68 percent in the left ear.  The 
diagnoses of the audiology tests were normal hearing from 
250-1000 Hertz in both ears and moderate to profound 
sensorineural hearing loss from 1500-8000 Hertz in both ears.  
The examiner commented that it was likely that the current 
bilateral hearing loss was related to noise trauma from 
service.  The examiner noted that frequencies reported in 
1972 and 1976 through 4000 Hertz were normal but that some 
hearing loss could have existed at this time from 6000-8000 
Hertz.  A significant change in hearing was noted from the 
period between 1976 and 1980, at which time the veteran 
served in the military police company in the National Guard.  
The examiner opined that it was likely that current bilateral 
hearing loss was related to inservice noise trauma and to 
noise trauma from the National Guard.  The examiner added 
that the claims file was reviewed.

II.  Analysis

A.  Low Back Disability

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. §§ 101(24).

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist her further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As explained below, the 
Board finds that the veteran's claim is not well grounded.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the veteran maintains that he has a low back 
disability which he attributes to an injury in service.  He 
testified that he initially injured his back during active 
duty for training in August 1976 when he fell from a barrel 
that he was standing upon.  The medical records from the 
National Guard indicate that on each physical examination in 
1972, 1976, 1980, 1984, 1988, and 1992 there were no 
complaints referable to the back and the veteran's spine was 
clinically evaluated as normal.  The medical records from the 
National Guard also show that the veteran complained of low 
back pain in May 1975, August 1976, July 1978, August 1979, 
and June 1981.  On these occasions, the veteran received 
diagnoses of back pain, lumbosacral strain, and muscle 
strain.  In January 1981, the veteran sought outpatient 
treatment at the VA for lumbosacral pain and was diagnosed 
with lumbosacral strain.  In reviewing the entire record, 
however, the Board finds that there is no medical evidence of 
a low back disability after 1981.  Despite the veteran's 
testimony and argument to the contrary, the evidence of 
record does not demonstrate that the veteran has received 
continuous treatment for his low back since 1976 or that he 
has a current diagnosis of a low back disability related to 
service.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") noted in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability...In the absence of proof of a 
present disability there can be no valid claim."  It is 
medical evidence of a nexus between a current disability and 
an inservice disability that is required to establish a well 
grounded claim.  

In short, the veteran has not submitted any medical evidence 
of a current diagnosis of a low back disability, despite the 
opportunity afforded him by the Board and RO in 1998.  
Therefore, what is lacking in establishing a well grounded 
claim in this case is evidence that the veteran currently has 
a low back disability which is etiologically related to 
inservice treatment for lumbosacral strain.  Without this 
medical evidence, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the evidence submitted does 
not cross the threshold of mere allegation.  Thus, the claim 
for service connection for a low back disability is not well 
grounded as it lacks plausibility and must therefore be 
denied.


B.  Bilateral Hearing Loss

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, service connection will be granted 
for bilateral hearing loss resulting from personal injury 
suffered or disease incurred in or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131.  As noted above 
regarding the low back issue, active service includes active 
duty and any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty.  
38 U.S.C.A. §§ 101(24).

VA regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

As shown by the current audiometry data from the VA 
examination in December 1998, the veteran clearly meets the 
criteria to establish hearing loss for VA purposes.  
Therefore, service connection for the disability may be 
allowed if the record establishes a relationship between the 
veteran's current disability and his period of service.  38 
U.S.C.A. § 1110, 1131; Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  In that regard, the Board notes the 1998 VA 
examiner's opinion that it was likely that the veteran's 
bilateral hearing loss was related to noise trauma from 
active service and from the National Guard.  The opinion was 
rendered following an extensive review of the claims file and 
the veteran's medical history, and the record does not 
contain any other medical opinion concerning the etiology of 
the veteran's hearing loss.  After reviewing the evidence, 
the Board concludes that the veteran currently has bilateral 
hearing loss which is traceable to noise trauma in service.  
Accordingly, the evidence of record supports the claim for 
service connection for bilateral hearing loss.  


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

